Citation Nr: 1013597	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death for 
purposes of receiving dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1946 to January 
1970.  The appellant is his widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that the Veteran died in July 2006.  His 
death certificate lists liver failure due to cirrhosis as the 
cause of death.  An autopsy was not performed.

The Veteran was not service connected for cirrhosis at the 
time of his death.  However, he was service connected for 
impairment of rectal and anal sphincter control, 
adenocarcinoma of the prostate, otitis extrena, allegrgic 
rhinitis, sinusitis, functional gasterointestinal disease, 
and impotency.  The record also indicates that the Veteran 
had in-country service in the Republic of Vietnam during the 
Vietnam Era and was diagnosed with diabetes mellitus.  
Therefore, service connection for diabetes mellitus is 
presumed.  38 C.F.R. §§ 3.307, 3.309.

The appellant, through her representative, has argued that 
the Veteran's liver disease was aggravated by his diabetes.  
She has submitted medical articles from the internet that 
support a link between diabetes and liver disease.

Several VA medical opinions have been obtained thus far in 
this case, and the Board regrets that it must remand this 
case for yet another opinion, as the medical opinions are 
lacking.  For example, the July 2007 VA examiner addressed 
the relationship between the Veteran's death and the 
metformin that he was taking for his diabetes mellitus.  The 
March 2008 VA examiner addressed only causation as opposed to 
whether diabetes mellitus substantially or materially 
contributed to the Veteran's death.  The July 2008 VA 
examiner declined to offer an opinion as to whether the 
Veteran's diabetes mellitus substantially or materially 
contributed to his nonalcoholic steatohepatitis (NASH), which 
lead to cirrhosis and his death, due to what appears to be a 
misunderstanding of the applicable standard.  None of the 
prior opinions have addressed the question that is ultimately 
at the heart of a dependency and indemnity compensation 
claim, which is whether it is as likely as not that the 
Veteran's diabetes mellitus caused or contributed 
substantially and materially to the cause of the Veteran's 
death, which was listed on his death certificate as liver 
failure due to cirrhosis.  As such, a new opinion is 
required.

Accordingly, the case is REMANDED for the following action:

1.	Send the claims file to an appropriate 
VA health care provider for a medical 
opinion.  After reviewing the claims 
file, the examiner should provide an 
opinion as to whether it is as likely 
as not (i.e., 50 percent probability or 
greater) that the Veteran's diabetes 
mellitus caused or contributed 
substantially and materially to cause 
the Veteran's death, which was listed 
on his death certificate as liver 
failure due to cirrhosis.  Any opinion 
should be supported by an adequate 
rationale, which is based upon medical 
principles and evidence in the claims 
file.  If the examiner cannot provide 
an opinion without resolving to mere 
speculation, he or she should make such 
a finding.  However, as above, he or 
she should provide a detailed rationale 
for the non-opinion.

2.	Upon completion of the requested 
development, again adjudicate the issue 
concerning service connection for the 
cause of the Veteran's death.  If the 
appellant's claim is not granted to her 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

